        Case 4:19-cv-00105-BLW Document 42 Filed 09/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  ALEXIS JOHNSON,
                                                Case No. 4:19-cv-00105-BLW

        Plaintiff,                              ORDER

          v.

  GOLDEN VALLEY NATURAL,
  LLC,

        Defendant.



      The trial in this matter is scheduled for September 14, 2020, in Pocatello,

Idaho. Pocatello is in Phase 4 of the Governor’s reopening plan, which allows for

gatherings of more than 50 people where appropriate physical distancing and

precautionary measures are observed, allowing the Court to empanel a jury.

However, community transmission of coronavirus is still occurring in Idaho.

      Pursuant to 28 U.S.C. § 1871(e), and to protect the health and safety of the

jurors during trial, the Court will order the jury’s partial sequestration. The jurors

will be instructed to remain within the courthouse during the trial day to reduce the

risk of infection. Further, due to this partial sequestration, the Clerk shall procure

such meals as necessary to sustain the jurors during the course of trial.



MEMORANDUM DECISION AND ORDER - 1
       Case 4:19-cv-00105-BLW Document 42 Filed 09/02/20 Page 2 of 2




                                     ORDER

     IT IS ORDERED that:

  1. The jury shall be partially sequestered throughout trial to protect their health

     and safety. The jurors shall not leave the courthouse during the trial day.


  2. Pursuant to 28 U.S.C. § 1871(e), the Clerk shall procure such meals as

     necessary to sustain the jurors during the course of trial.



                                             DATED: September 2, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
